Fil| in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN DlSTR|CT OF NEW YORK

 

Case number (ifknown) Chapter 11 w

 

amended ming

 

l
l l:l Check if this an
l
l
l

 

Ofiicia| Form 201
Vo|untary Petition for Non-|ndividuals Fi|ing for Bankruptcy 4/16

 

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor's name Cargo Workshop |nc.

 

 

2. A|l other names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Emp|oyer identification 474705956
Number (E|N)

 

 

 

 

4. Debtor's address Principal place of business Mai|ing address, if different from principal place of
business
150 W25th Street, Room 600 315 Ovington Avenue, 6L
New ¥ork, NY 10001 Brooklyn, NY 11209
Number, Street, City, State & ZlP Code P.O. Box, Number, Street, Ciiy, State & ZlP Code
New York Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZlP Code

 

5. Debtor's website (URL)

 

6- TVP° °' d°b*°' l corporation (inoiuding Limiced Liabmry company (LLC) and Limitod Liabimy Pannersnip (LLP))
L'_l Partnership (exoluding LLP)
n Other. Specify:

 

 

Officia| Form 201 Vo|untary Petition for Non-lndividuals Fi|ing for Bankruptcy page 1

Dei>’f<>r Cargo Workshop |nc.
Name

7. Describe debtor's business

Case number (ifknown)

 

A. Check one:

ij Health Care Business (as defined in 11 U.S.C. § 101(27A))
l:i Sing|e Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
Ei Rai|road (as defined in 11 U.S.C. § 101(44))

l:i Stockbroker (as defined in 11 U.S.C. § 101(53A))

L_.l Commodity Broker (as defined in 11 U.S.C. § 101(6))

l:l Clearing Bank (as defined in 11 U.S.C. § 781(3))

- None of the above

B. Check all that apply

l:l Tax-exempt entity (as described in 26 U.S.C. §501)

ij investment company, including hedge fund or pooled investment vehicle (as denned in 15 U.S.C. §80a-3)
U investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American industry C|assification System) 4-digit code that best describes debtor.
See http://www.uscourts.qov/four-digit-nationa|-association-naics-codes.

 

2362
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor fiiing? n Chapter 7
i:i Chapter 9

- Chapter11. Check all that apply

i'_`i Debtors aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

- The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). lf the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

E|U

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to tile periodic reports (for example, 10K and 1OQ) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. Fi|e the
attachment to Voluntary Petition for Non-/ndividua/s Filing for Bankruptcy under Chapter 11
(Ofticial Form 201A) with this form.

l:i The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
|:I Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases, attach a
separate list.

l No.
|:i Yes.

District When Case number __

 

District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. |f more than 1,
attach a separate list

- No
i:l Yes.

Debtor Relationship

 

District When Case number, if known

 

 

Officia| Form 201

Vo|untary Petition for Non-individua|s Filing for Bankruptcy page 2

Case number (ifknown)

 

Debi°i Cargo Workshop |nc.
Name
11. Why is the case filed in Check all that apply:

this district?

 

l Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

n A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12.

Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

- No
l:l Yes.

Why does the property need immediate attention? (Check all that apply.)

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

l:l lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

El lt needs to be physically secured or protected from the weather.

l:l lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities~re|ated assets or other options).

l:l Other

 

Where is the property?

ls the property insured?
l:l No

|'_'| Ye$_ insurance agency
Contact name

Phone

 

Number, Street, City, State & ZlP Code

 

 

 

 

- Statisticai and administrative information

 

 

 

 

13. Debtor's estimation of Check one:
available funds
- Funds will be available for distribution to unsecured creditors.
l:l After any administrative expenses are paid, no funds will be available to unsecured creditors
14- Esfimaied number of l 149 El 1,000-5,000 El 25,001-50,000
°'°d"°'s g 50_99 El 5001-10,000 El 50,001-100,000
g 100_199 lIl 10,001-25,000 ij More ihanioo,ooo
El 200-999
15. Estlmated Assets l $0 _ 350,000 lZi $1,000,001 - $10 million El $500,000,001 - $1 billion
g $50,001 _ $100,000 l:l $10,000.001 - $50 million El $1,000,000,001 - $10 billion
n $100,001 _ $500,000 m $50,000,001 - $100 million l:l $10,000,000,001 - $50 billion
r_'\ $500,001 _ 51 million El $100,000,001 - $500 million L'.l Nlore than $50 billion
16- Esfimaied liabilities lZl $0 - $50,000 l:l $i,000,001 - 310 million lIl $500.000,001 - $1 billion

El $50,001 - $100,000
l $100,001 - $500,000
El $500,001 - $1 million

ij $10,000,001 - $50 million
l'_'l $50,000,001 - $100 million
El $100,000,001 - $500 million

ij $1,000,000,001 - $10 billion
El $10,000,000,001 - $50 billion
El lvlore than $50 billion

 

Offlcia| Form 201

Vo|untary Petition for Non-|ndividua|s Filing for Bankruptcy

page 3

DeblOl' cargo workshop |nc_ Case number (ifknawn)

 

Name

- Request for Relief, Dec|aration, and Signatures

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Dec|aration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specined in this petition.
representative of debtor _
l have been authorized to file this petition on behalf of the debtor.
l have examined the information in this petition and have a reasonable belief that the information is trued and correct.

l declare under penalty of perjury that the foregoing is true and correct.

Executed on A ri| 5, 2019
MM / DD / YYYYH

 

X Dylan Gould

 

Printed name

 

Signature of authorized representative

Tifie Secretary

 

 

18. Signature of attorney X V"'_“_"/,_______ Date April 5, 2019

 

 

Mature of attorney for debtor MM / DD / YYYY

Lawrence F. Morrison
Pn'nted name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Floor

New York, NY 10013
Number, Street, City, State & ZlP Code

Contact phone 212-620-0938 7 Email address info@m-t-|aw.com

 

2889590 NY
Bar number and State

 

Ofticia| Form 201 Vo|untary Petition for Non-lndividuais Filing for Bankruptcy page 4

Fi|| in this information to identify the case:

Debtor name Cargo Workshop inc.

 

United States Bankruptcy Court for the: EASTERN DlSTR|CT OF NEW YORK l

 

Case number (if known) l
§ [| Check if this is an

amended filing

Offlcial Form 202
Dec|aration Under Pena|ty of Perjury for Non-|ndividua| Debtors iii/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankmptcy Ruies 1008 and 9011.

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Dec|aration and signature

| am the president, another ofticer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

l have examined the information in the documents checked below and l have a reasonable belief that the information is true and correct:

Schedule A/B: Assets~Real and Personal Property (Official Form 206A/B)

Schedule D.' Creditors Who Have C/al'ms Secured by Property (thcia| Form 206D)

Schedule E/F.' Creditors Who Have Unsecured Claims (Ofticial Form 206E/F)

Schedule G.' Executory Contracts and Unexpired Leases (Ofncial Form 2066)

Schedule H: Codebtors (Ofticial Form 206H)

Summary of Assets and Liabill'tl'es for Non-lndividuals (thcial Form 2068um)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C/al'rns and Are Not /nsiders (Ofticial Form 204)
Other document that requires a declaration

 

U|:|DE|E|EIE|DEI

 

  

 

Executed on Aprj| 5, 201 g __ __ X _
Signature ofindivi<Ml i

 

Dylan Gould
Printed name

Secretary
Position or relationship to debtor

thcia| Form 202 Dec|aration Under Penalty of Perjury for Non-|ndividuai Debtors

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

  
 

Fi|l in this information to identity the case
Debtor name Cargo Workshop |nc.
United States Bankruptcy Court for the:

   

 

EASTERN DlSTR|CT OF NEW ['_`l Check if this is an
YORK

Case number (if known): l

 

amended filing

 

Offlciai Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor

among the holders of the 20 largest unsecured claims.

 

mined creditor and
complete limiting eddreu,
including zip code

Name, telephone number
and small address of
creditorcontactj f

Nature of claim

,' (forexampie, trade
§ debts, bank ioans,

§ professional services
j and government

" contracts)

indicate if claim
is contingent,
unilquldated, or
disputed

Amount of claim

if the claim is fuin unsecured, fill in only unsecured claim amount if
claim is partiain secured, fill in total cialm amount and deduction for
value of collateral or setofl to calculate unsecured ciaim.

 

Totai claim, it
partially secured

Deductlon for value
of collateral or setoff

Unsecured claim

 

Aiex Cedron

Unliquidated

$1,500.00

 

American Express
Attn:
Lega|/Bankruptcy
PO Box 1270
Newark, NJ 07101

Business Credit

Uniiquidated

$3,647.79

 

Bluevine Capitai inc.
401 Warren St, Suite
300

Redwood City, CA
94063

Disputed

sr,sié.1o

$0.00

$7,816.10

 

Burton Plumbing
Suppiy

70-16 Grand Avenue
Maspeth, NY 11378

Trade debt

Un|iquidated

$8,173.33

 

CB Painting NY, |nc.
1 Harbor Point Road
#211

Stamford, CT 06902

Paint Services

Disputed

$2,250.00

 

Chase Bank-Credit
Cards

Bankruptcy Dept.
PO Box 15298
Wilmington, DE
19850

Business Credit

unliquidated

$3,575.19

 

Dezer Properties
146 LLC

89 5th Avenue, 11th
F|oor

New York, NY 10003

Disputed

$12,411.08

 

internal Revenue
Service

Central insolvency
Unit

PO Box 7346
Phiiade|phia, PA
19101

 

 

 

 

Unliquidated

 

 

 

Unknown

 

Offlciai form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy

 

Debi°i Cargo Workshop |nc.

 

Case number (lf known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

Name/ct creditor and Name, telephone number Nature et claim indicate lf claim Amount ct claim

compleb`mliing uddren, and small addressv of' : (fer exampie, trade is contingent, little claim is fully unsecured, fill in only unsecured claim amount it
including dp code creditor contact f , debts, bank ioans. unliquidated. or claim is partially secured. fill in total claim amount and deduction for

1 l 1 ;' professional services, disputed value of collateral or setoff to calculate unsecured clalm.
Totai claim, if Deduction for value Unsecured claim
. partially secured of collateral cr setoff

|PFS Corporation insurance Un|iquidated $6,588.99
PO Box 412086 Premium

Kansas City, MO Financing

64141

Kabbage, |nc. Business credit Disputed $71,284.72
925B Peachtree

Street NE

Suite 1688

At|anta, GA 30300

NYS Dept. of Tax Unliquidated Unknown
and Fin.

Bankruptcy Section

PO Box 5300

Albany, NY 12205

NYS|F Workers Unliquidated $6,052.27
PO Box 5238 Compensation

New York, NY 10008 insurance __
Officia| form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

United States Bankruptcy Court
Eastern District of New York

In re Cargo Workshop |nc. Case No. ___________
Debtor(s) Chapter 1 1

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter l l Case

 

 

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder `
Dylan Gould 50%

Javier Carcamo 50%

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Secretary of the corporation named as the debtor in this case, declare under penalty of perjury that l have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and beliel`.

  

Date April 5, 2019 Signature

 

 

Dylan gould

Penaltyfor making a false statement of concealing properry: F inc of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders

Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

United States Bankruptcy Court
Eastern District of New York

In re Cargo Workshop |nc. Case No.

 

Debtor(s) Chapter 1 1

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge

\\€W _;

Date; April 5,2019 ______ l m
Dylan Gould/Secreta
Signer/Title

 

 

 

 

 

 

Date: April 5, 2019

 

Signature of Attomey

Lawrence F. Morrison

Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor
New York, NY 10013
212-620-0938 Fax: 646-390-5095

USBC-44 Rcv. 9/17/98

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Alex Cedron

American Express

Attn: Legal/Bankruptcy
PO Box 1270

Newark, NJ 07101

Bluevine Capital Inc.
401 Warren St, Suite 300
Redwood City, CA 94063

Burton Plumbing Supply
70-16 Grand Avenue
Maspeth, NY 11378

CB Painting NY, Inc.
1 Harbor Point Road
#211

Stamford, CT 06902

Chase Bank-Credit Cards
Bankruptcy Dept.

PO Box 15298
Wilmington, DE 19850

Dezer Properties 146 LLC
89 5th Avenue, 11th Floor
New York, NY 10003

Internal Revenue Service
Central Insolvency Unit
PO Box 7346
Philadelphia, PA 19101

IPFS Corporation
PO Box 412086
Kansas City, MO 64141

Kabbage, Inc.

925B Peachtree Street NE
Suite 1688

Atlanta, GA 30300

NYS Dept. of Tax and Fin.
Bankruptcy Section
PO Box 5300
Albany, NY 12205

NYSIF
PO BOX 5238
New York, NY 10008

United States Bankruptcy Court
Eastern District of New York

In re Cargo Workshop |nc. Case No.

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to F ederal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cargo Workshop |nc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

l None [Check if applicable]

 

 

April 5, 2019
Date awrence F. Morrison

Signature ofAttorney or Litigant
Counsel for Cargo Workshop |nc.
Morrison Tenenbaum, PLLC

87 Walker Street, Second F|oor
New York, NY10013

212-620-0938 Fax:646-390-5095
info@m-t-|aw.com

 

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

UNITED STATES BANKRUPTCY COURT
EASTERN DlSTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Cargo Workshop lnc- CASE NO.:.

 

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (0r any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-l and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under ll U.S.C. § 541(a).]

l NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TlME.

l:l THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DlSTRlCT/DIVISION:
CASE STILL PENDING (Y/N): [Ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, contirmed, dismissed, etc.)

MANNER lN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED lN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DlSTRlCT/DIVISION:

CASE STILL PENDING (Y/N): _ [1fclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, contirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED lN
SCHEDULE "A" OF RELATED CASE;

3. CASE NO.: JUDGE: DlSTRlCT/DIVISION:
CASE STILL PENDING (Y/N): [Ifclosed] Date of closing:
(OVER)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge_. contirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):
REAL PROPERTY LISTED rN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED lN
SCHEDULE "A" OF RELATED CASE:

NOTE.' Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to tile a statement in support of his/her eligibility to fi|e.
TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the Within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated els ere on this form.

 

 

 

Lawrence F. Morrison

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Morrison Tenenbaum, PLLC

87 Walker Street, Second F|oor
New York, NY 10013
212'62°'0938 Fax:“6'390'5095 Signature of Pro Se Joint Debtor/Petitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice

NOTE: Any change in address must be reported to the Court immediately IN WRITlNG. Dismissal of your petition may otherwise
result.

USBC-17 Rev.8/11/2009

Software Copyright (c) 1996-2018 Best Case, LLC - www.beslcase.com Best Case Bankrupicy

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
In re:
Chapter 11
CARGO WORKSHOP, INC.
Case No. 19- ( )
Debtor.
X
CORPORATE RESOLUTION

At the meeting of the Board of Directors of Cargo Workshop, Inc., a New York
corporation (the “Company”), it was determined to be in the best interests of the Company to file
for bankruptcy under Chapter ll of the United States Bankruptcy Code and the following
resolution was adopted:

Whereas, it is in the best interest of the Company to file a voluntary
petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11
of the United States Code;

Be It Therefore Resolved, that Dylan Gould, Secretary of the Company, is
authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the Company;
and

Be It Further Resolved, that Dylan Gould, Secretary of the Company, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
Company, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the Company in connection with
such bankruptcy case; and

Be It Further Resolved, that Dylan Gould, Secretary of the Company, is
authorized and directed to employ Lawrence F. Morrison, attorney and the law
firm of Morrison Tenenbaum, PLLC to represent the Company in such
bankruptcy case.

Dated: New York, New York
April 5, 2019

B z /

Javier Carcam<y, B‘resident

 

 

UNITED STATES BANKRUPTCY COURT
EASTERN DlSTRlCT OF NEW YORK

 

In re:

Chapter 11

CARGO WORKSHOP, lNC.,

 

Case No. 19- (

Debtor.
X

 

AFFIDAVIT PURSUANT TO S.D.N.Y. LOCAL BANKRUPTCY RULE 1007-4

STATE OF NEW YORK )

COUNTY OF NEW YORK § ssc

I, Dylan Gould, duly swom, depose and say:

l. I am the Secretary of Cargo Workshop, Inc. (the “Debtor”), and as such l am
familiar with the operations, business and financial affairs of the Debtor. I submit this Afiidavit
in accordance with the E.D.N.Y. Local Bankruptcy Rules in support of the voluntary petition filed
by the Debtor under Chapter l lof title ll of the United States Code (“Bankruptcy Code”).

2. There is no pending bankruptcy case against the Debtor and this petition is filed as
a voluntary Chapter l 1 proceeding

3.y The Debtor operates an interior design company 150 W. 25th Street, Room 600 New
Vork, NY 10001 and maintains an office with its books and records at 315 Ovington Avenue, Apt
6L, Brooklyn, Ny l 1209. The Debtor was incorporated on July 30, 2015.

4. The Debtor is filing a voluntary petition under Chapter 11 of the Bankruptcy Code

due to a significant decline in revenue that has rendered the Debtor unable to service its outstanding

loans, and due to a lawsuit pending in New York County Supreme Court for breach of contract.

5_ l have 50% of the ownership interest as principal in the Debtor; Javier Carcamo has
the other 50% of ownership interest in the Debtor.
6. A list of the Debtor’s top twenty (20) largest unsecured creditors is annexed hereto
as Exhibit “A”.
7. Currently, the estimated average monthly revenue is about $ 92»000
'Ihe Debtor has 5 employees, and the estimated average monthly payroll is
' approximately $ 23 gm , including payroll taxes. The other expenses are as follows:
a. Oflicer compensation: $ 11 390 per month
b. Estimated Cost of Goods Sold: about $ 34,000 a month
c. Estimated Operating expenses, incl. rent: about $ 13 gm a month
8. All required schedules, if not filed with the voluntary petition on the date of filing,
will be filed within fourteen (14) days of the date filing the Debtor’s voluntary petition, which will

provide a list of the Debtor’s assets, secured creditors and other information required.

 

 

Dated: Brookl , New York
April § ,2019 \ \

 

By:

Swom to before me this z day of

   

 

   

llLlANA M FLORES
Notary Public ~ Statv of Ncw York
NO. 01 FL&359880
Oua|if\cd |n Quccns Count y
My Commlssion Expiros jun 12, 2021

     
    

 

